DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        CHARLES JACOBS, KIMBERLY JACOBS, and SOLAR
                   SPORTSYSTEMS, INC.,
                         Appellants,

                                    v.

  PALM BEACH POLO AND COUNTRY CLUB PROPERTY OWNERS'
  ASSOCIATION, INC.; PALM BEACH POLO HOLDINGS, INC.; FAR
NIENTE STABLES II, LLC; POLO FIELD ONE, LLC; STADIUM NORTH,
 LLC; STADIUM SOUTH, LLC; PALM BEACH POLO, INC.; and SAL V.
                           SPANO,
                          Appellees.

                              No. 4D18-2492

                          [October 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2012-CA-002417-
XXXX-MB.

   James M. McCann and Tracy T. Segal of Akerman, LLP, West Palm
Beach; and Jeffrey S. Bass and Katherine R. Maxwell of Shubin & Bass,
P.A., Miami, for appellants.

  Daniel S. Rosenbaum, Misti Z. Barnett and Dina L. Rosenbaum of
Rosenbaum PLLC, West Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.